Quinn, Chief Judge
(concurring):
One of the claims of error advanced *351by the accused is the inadequacy of his counsel at the trial. Defense counsel’s failure to object to the evidence of a juvenile conviction is included in the particularization of incompetency. In my opinion, therefore, it is inappropriate to rely upon the failure to object as a basis for refusing to consider the claim of error.
The ease turned on the accused’s intent. The accused denied that he entertained an intent to deceive when he gave the false answer in his personal history form. He testified that he had discussed the matter with Major Jones, his commanding officer, and as a result of the discussion concluded that he should answer “No” to the question on whether he had ever been arrested or convicted for other than a traffic offense. He attempted to obtain corroboration from the Major, but the attempt was not successful. The failure of complete corroboration was patently the pivotal point in the case. Anything which tilted the scale of credibility against the accused was virtually certain to produce a conviction. In these circumstances the Government’s use of the juvenile commitment proceedings could easily have weighted the balance against the accused. The question then is whether use of the proceedings was proper.
In United States v Roark, 8 USCMA 279, 24 CMR 89, we held that juvenile proceedings could not be used as evidence against an accused. Of course this does not mean that an accused can pervert the public policy that underlies the rule to protect himself against contradiction of his' testimonial untruths. United States v Trudeau, 8 USCMA 22, 23 CMR 246. But that is not the situation here. Nothing that the accused testified to required contradiction through disclosure of the proceedings resulting in his commitment to the Preston School. In my opinion, therefore, the accused was prejudiced by the ¡erroneous admission of evidence relating to earlier juvenile proceedings against him. I join in reversing the ¡decision of the board of review and in ordering a rehearing.